Citation Nr: 1002362	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-20 259	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for bilateral knee 
arthralgia.

2.  Entitlement to service connection for neck pain.

3.  Entitlement to service connection for bilateral Achilles 
tendonitis, claimed as ankle pain.

4.  Entitlement to service connection for plantar fasciitis.

5.  Entitlement to an initial compensable rating for 
residuals of a right wrist sprain.  

6.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).  

7.  Entitlement to an initial compensable rating for 
tension/migraine headaches.  

8.  Entitlement to a 10 percent rating based on multiple, 
noncompensable, 
service-connected disabilities.

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from February 2002 to 
February 2007.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2007 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In this decision the Board is granting the claim for service 
connection for plantar fasciitis.  The RO will then have to 
assign a rating for this additional disability.  And if the 
RO assigns a compensable rating, this in turn will affect 
(i.e., render moot) the Veteran's claim under 38 C.F.R. 
§ 3.324 for a 10 percent rating based on multiple, 
noncompensable, service-connected disabilities.  So the Board 
is deferring consideration of this claim, rather, remanding 
it to the RO via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  The competent medical evidence of record indicates the 
Veteran does not currently have a chronic (meaning permanent) 
neck or bilateral knee disability.

2.  And although he has a current diagnosis of bilateral 
Achilles tendonitis, this condition has not been linked by 
competent evidence to his military service.

3.  His currently diagnosed bilateral plantar fasciitis, 
however, cannot be disassociated from symptoms he experienced 
while in service.



4.  He is right handed (right-hand dominant).

5.  The service-connected residuals of his right wrist sprain 
consist exclusively of complaints of pain, but without any 
resulting limitation of motion or functional loss.

6.  His GERD is manifested by epigastric tenderness, but 
without clinical findings of two or more of the following 
symptoms:  dysphagia (difficulty swallowing), pyrosis 
(heartburn), regurgitation, or substernal, arm or shoulder 
pain.

7.  His migraine/tension headaches do not involve 
characteristic prostrating attacks averaging one episode in 2 
months over the previous months.


CONCLUSIONS OF LAW

1.  A chronic neck disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

2.  A chronic bilateral knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

3.  Bilateral Achilles tendonitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).  

4.  But resolving all reasonable doubt in his favor, it is 
just as likely as not the Veteran's plantar fasciitis is due 
to disease or injury incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).  

5.  The criteria are not met for an initial compensable 
rating for the 
service-connected right wrist disability.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, including 
Diagnostic Codes 5214, 5215 (2009).

6.  The criteria are not met for an initial compensable 
rating for the GERD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.114, Diagnostic Code 7346 (2009)

7.  The criteria are not met for an initial compensable 
rating for the migraine/tension headaches.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist the Veteran in 
substantiating these claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claims; (2) that VA 
will obtain and assist him in obtaining; and (3) that he is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

For claims, as here, pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claims.  See 73 
FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id. 



The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, a letter satisfying these notice requirements 
of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 
2007, prior to initially adjudicating his claims in August 
2007, the preferred sequence.  That April 2007 letter 
informed him of the evidence required to substantiate his 
claims for service connection (the context in which his 
claims initially arose - some of which were granted whereas 
others were denied) and apprised him of his and VA's 
respective responsibilities in obtaining supporting evidence.  
In cases, as here, where some of the claims arose in another 
context, namely, the Veteran trying to establish his 
underlying entitlement to service connection, and the claims 
since have been granted and he has appealed a downstream 
issue such as the initial disability ratings assigned, the 
underlying claims have been more than substantiated - they 
have been proven, thereby rendering § 5103(a) notice no 
longer required because the initial intended purpose of the 
notice has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 
128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Thereafter, once a notice of disagreement (NOD) has 
been filed, for example contesting a downstream issue such as 
the initial rating assigned for the disability, only the 
notice requirements for a rating decision and SOC described 
in 38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the Veteran, including as to what 
evidence is necessary to establish a more favorable decision 
with respect to downstream elements of the claim.



Here, as mentioned, the Veteran, in part, is challenging the 
initial ratings assigned following the grant of service 
connection.  In Dingess (like in Goodwin and Dunlap), 
the Court held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  Moreover, the SOC 
since issued in May 2008 discusses the reasons and bases for 
not assigning higher initial ratings for the disabilities 
that were service connected and the applicable statutes and 
regulations.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs) and the report of his VA 
compensation examination.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 
3.159(c)(4).  The report of that examination, and the other 
evidence of record, contains the findings needed to properly 
adjudicate his claims, including insofar as determining the 
etiology of the conditions that were not service connected - 
specifically, whether they relate back to his military 
service, and assessing the severity of the remaining 
disabilities that were service connected.  So another 
examination is not needed.  38 C.F.R. §§ 3.327, 4.2.  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 
7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

Thus, as there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.



Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in exhaustive detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.

General Criteria for Service Connection

In general, service connection may be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

To establish entitlement to service connection, there must be 
medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain conditions like arthritis will be presumed to have 
been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling) within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be granted for any disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows the disability was incurred in 
service.  38 C.F.R. 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).



Service Connection for Bilateral Knee Arthralgia and Neck 
Pain

As explained, perhaps the most fundamental requirement for 
any claim for service connection is that there first needs to 
be proof the Veteran has the conditions claimed.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that VA compensation only may be awarded 
to an applicant who has disability existing on the date of 
application, not for past disability).  See also McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying 
that the requirement of having a current disability is 
satisfied when the claimant has the disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to VA's adjudication of the claim).

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  A "current 
disability" means a disability shown by competent medical 
evidence to exist.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

The Veteran has provided no medical evidence, however, 
showing he has this required current disability involving his 
knees and neck.  He had a VA examination in June 2007.  And 
in regards to his complaints of neck pain, the examiner noted 
the Veteran had been involved in a motor vehicular accident 
in 2004, so while in service.  But more significantly, the 
examiner was unable to identify any resultant residual 
disability - besides the complaints of neck pain.

The same is true regarding the Veteran's complaints of 
bilateral knee pain.  The VA examiner noted the Veteran did 
not receive any clinical treatment during service for his 
knees, but that he had complained of knee pain during a 
November 2006 examination conducted prior to his discharge 
from service.

It is not necessary, incidentally, that the Veteran have been 
treated for knee pain while in service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (indicating 
that where lay evidence provided is credible and competent, 
the absence of contemporaneous medical documentation - such 
as in the Veteran's service treatment records, does not 
preclude further evaluation as to the etiology of the claimed 
disorder).  But irrespective of this, the VA examiner was 
unable to diagnose any underlying current disability.  The 
diagnosis was merely bilateral knee arthralgia, which is 
simply a reference to a painful joint, here, in the knee.

So while the diagnoses of record include neck pain and 
bilateral knee arthralgia (which is also simply a reference 
to a painful joint), such diagnoses are not indicative of a 
disability due to disease or injury.  Mere pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

It further deserves mentioning that, even assuming for the 
sake of argument the Veteran had established these required 
current diagnoses to account for his complaints of knee and 
neck pain, the June 2007 VA opinion specifically states that 
there is no indication of any causal relationship to service 
of either claimed disability.  When commenting further, the 
examiner indicated that neither the reported neck nor knee 
pain is related to the Veteran's military service.  So his 
claims still would have to be denied.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



For these reasons and bases, the preponderance of the 
evidence is against these claims, so there is no reasonable 
doubt to resolve in the Veteran's favor, and these claims 
must be denied.  38 C.F.R. § 3.102.  See also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001).

Service Connection for Bilateral Ankle Pain, Diagnosed as 
Achilles Tendonitis

Unlike the claims concerning his knees and neck, the Veteran 
has the required current diagnosis to account for his 
complaints of bilateral ankle pain.  At the conclusion of the 
June 2007 VA examination, despite the absence of any 
tenderness or other significant clinical findings, the 
examiner diagnosed bilateral Achilles tendonitis.  But, as 
explained, there still must be competent evidence relating 
this diagnosis to the Veteran's military service.

And concerning this additional requirement, the Veteran's 
STRs show he sustained a grade I right ankle sprain while 
playing basketball in late 2002.  But after initial 
evaluation, there were no further complaints or treatment for 
any residuals of that injury for the remainder of his 
service, which did not end until several years later in 2007.

In regards to his left ankle, there are no complaints, 
findings, or diagnoses referable to this ankle.  While the 
STRs do not show treatment for this ankle, the Veteran has 
reported that he began experiencing bilateral ankle pain 
while in service, so in both ankles (not just his right 
ankle).  He is competent, even as a layman, to report having 
experienced pain in this ankle while in service.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The question remains, however, whether his lay 
testimony concerning this is also credible.  See Rucker v. 
Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

The medical evidence of record does not include any 
statements or opinions that attribute the Veteran's bilateral 
Achilles tendonitis to his military service, including to any 
injury he sustained in service like the one while playing 
basketball in 2002.  There is only his unsubstantiated lay 
allegation, which, alone, is insufficient to establish this 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In fact, the only medical opinion of record addressing this 
determinative issue of etiology of the Veteran's bilateral 
Achilles tendonitis indicates that the right ankle sprain 
during service is unrelated to the currently diagnosed 
bilateral Achilles tendonitis.  The VA examiner in June 2007 
that provided this unfavorable opinion reviewed the medical 
and other evidence in the file for the pertinent history.

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim for service connection for 
bilateral Achilles tendonitis, claimed as bilateral ankle 
pain.  And since the preponderance of the evidence is against 
this claim, there is no reasonable doubt to resolve in the 
Veteran's favor, and this claim must be denied.  38 C.F.R. 
§ 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001).

Service Connection for Bilateral Plantar Fasciitis

The June 2007 VA examiner confirmed the Veteran has plantar 
fasciitis, noting there were indications of tenderness along 
the plantar fascia.  So there is no disputing the Veteran has 
this claimed condition, in turn meaning resolution of the 
appeal of this claim turns on whether it is attributable to 
his military service, including insofar as initially 
manifested during his service from 2002 to 2007.

The Veteran's STRs show he received treatment for blisters in 
May 2006.  He also reported a history of painful arches 
during the examination conducted in November 2006, in 
anticipation of his discharge.  Moreover, during his 2007 
VA examination he reported having had painful arches during 
his service.  And even as a layman, he is competent to make 
this proclamation.  See Davidson, Buchanana, supra.

Regarding the etiology of this plantar fasciitis, the VA 
examiner indicated the Veteran had some mild plantar 
fasciitis, and that it may or may not be due to his military 
service.  Generally speaking, an opinion using this equivocal 
wording is an insufficient basis to grant a claim, especially 
since when commenting further concerning this and providing 
the ultimate final conclusion the VA examiner indicated the 
Veteran's foot condition is less likely than not caused by or 
the result of his military service.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Perman v. Brown, 5 Vet. App. 227, 241 (1993); 
and Winsett v. West, 11 Vet. App. 420, 424 (1998).

But an absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  Moreover, use of cautious 
language does not always express inconclusiveness in a 
doctor's opinion on etiology.  Rather, an etiological opinion 
should be viewed in its full context and not characterized 
solely by the medical professional's choice of words.  
See Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Here, the VA examiner provided a somewhat conflicting 
opinion, and he did not completely rule out the possibility 
of the Veteran's plantar fasciitis having begun during his 
military service or otherwise be the result of it.  
Therefore, the Board finds that the examiner's statement, the 
positive evidence of tenderness, together with the relevant 
complaints the Veteran had while in service, and the filing 
of his claim rather immediately after service and diagnosis 
of plantar fasciitis at least places the evidence in 
equipoise (i.e., about evenly balanced for and against his 
claim).  In this circumstance, he is given the benefit of the 
doubt and his claim granted.  38 C.F.R. § 3.102.



General Criteria for Higher Ratings

Disability rating are determined by applying the Schedule for 
Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is 
resolved in the Veteran's favor.  38 C.F.R. § 4.3

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

And where, as here, the Veteran is contesting the ratings 
initially assigned following the grant of service connection, 
VA must consider his claims in this context, which includes 
determining whether to "stage" his ratings to compensate 
him for times since the effective date of his award when his 
disabilities may have been more severe than at others.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran's lay statements are considered to be competent 
evidence when describing symptoms of his disease or 
disability.  See Espiritu.  However, his statements regarding 
the severity of his symptoms must be viewed in conjunction 
with the objective clinical findings and pertinent rating 
criteria.

When the evaluation of a musculoskeletal disability is at 
least partly on the basis of the extent there is limitation 
of motion, VA adjudicators must consider, in addition to the 
requirements of the applicable diagnostic code, the extent 
the Veteran has additional functional loss - including 
additional limitation of motion above and beyond that shown, 
such as during prolonged, repetitive use or when his symptoms 
are most problematic ("flare ups").  38 C.F.R. §§ 4.40, 
4.45, and 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Based on medical reports from service and the results of the 
VA examination in June 2007, the RO in August 2007 granted 
service connection for residuals of a right wrist sprain, 
GERD and headaches.  Initial 0 percent (i.e., noncompensable) 
ratings were assigned for each disability, retroactively 
effective from February 22, 2007, the day after the Veteran's 
military service had ended when he returned to life as a 
civilian.

Entitlement to a Higher (Compensable) Rating for Residuals of 
the Right Wrist Sprain

Based on in-service treatment for a right wrist sprain in 
June 2006 and post-service VA examination, the rating 
decision in August 2007 granted service connection for the 
residuals, assigning an initial noncompensable evaluation.  

The relevant medical and other evidence in this case, 
including the report of the Veteran's June 2007 VA 
examination, shows he is right handed.  Consequently, 
for rating purposes, his right arm is his dominant extremity 
upper extremity.

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and 
normal palmar flexion is from 0 to 80 degrees.  Normal ulnar 
deviation of the wrist is from 0 to 45 degrees, and normal 
radial deviation is from 0 to 20 degrees.  38 C.F.R. § 4.71, 
Plate I.

According to the applicable criteria, a 10 percent rating is 
warranted for palmar flexion limited in line with the forearm 
or for dorsiflexion less than 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  A  20 percent rating requires 
favorable ankylosis in 20 to 30 degrees of dorsiflexion.  38 
C.F.R. § 4.71a, Diagnostic Code 5214.  



Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].

Based on its review of the entire record, the Board finds 
that the service-connected right wrist disability is not 
shown to warrant the assignment of a 10 percent evaluation 
based on limitation of motion or functional loss due to pain.

The VA examination in June 2007 revealed the Veteran had 
complaints of pain in this wrist on weight loading, such as 
when lifting weights and doing push ups.  But, significantly, 
on objective clinical examination of this wrist there was no 
reported deformity, instability, stiffness, inflammation, 
effusion, or other limitation in function.  

Moreover, the recorded findings in this regard do not show 
any actual limitation of motion of this wrist.  The Veteran 
was able to dorsiflex to 70 degrees and palmar flexion was 80 
degrees.  Radial deviation was to 20 degrees and 
ulnar deviation to 45 degrees.  Plus, there was no reported 
pain on motion.

The examiner also noted that, on repetitive testing, the 
range of motion in this wrist did not decrease.  As well, 
there was no premature fatigability, weakness, or 
incoordination on repeated testing.  

Thus, these objective clinical findings do suggest the 
Veteran has any compensable functional loss or limitation as 
a consequence of the right wrist sprain in service.



It is also worth repeating that, while the schedular criteria 
recognize that functional loss may be due to pain, the 
criteria also provide that subjective complaints of pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  The 
Veteran is competent to report experiencing pain; however, he 
has not identified having any resulting functional limitation 
that would warrant a compensable rating under the applicable 
rating criteria.  The rating schedule does not support an 
increased rating due to pain alone.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  

Accordingly, on the record, an increased compensable rating 
is not assignable for the service-connected right wrist 
disability.  

Entitlement to a Higher (Compensable) Rating for the GERD

Based on the reported in-service symptoms and post-service VA 
examination, the August 2007 rating action granted service 
connection for GERD.

GERD does not have a specific diagnostic code.  When a 
Veteran is diagnosed with an unlisted condition, it must be 
rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 
4.27.  

Under Diagnostic Code 7346, hiatal hernia is assigned a 30 
percent rating for persistently recurrent epigastric distress 
with dysphagia (difficulty swallowing), pyrosis (heartburn), 
and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of 
health.  A hiatal hernia with two or more of the symptoms for 
the 30 percent rating of lesser severity will be rated as 10 
percent disabling.  A 60 percent rating is provided where 
there are symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of 
health.  See 38 C.F.R. § 4.114 Diagnostic Code 7346.



The medical evidence in this case indicates the Veteran has 
complained of reflux, mostly at night.  He takes over-the-
counter medication, including Tums.  During his VA 
examination in June 2007, there was mild tenderness in the 
right upper quadrant of the abdomen.  There was also 
epigastric and left upper quadrant discomfort.

Significantly, however, these findings are not commensurate 
with those required for a higher 10 percent evaluation under 
Diagnostic Code 7346.  While it is true that epigastric 
tenderness was shown, there were no objective clinical 
indications of dysphagia, pyrosis, or regurgitation, nor were 
there objective clinical findings of substernal or arm or 
shoulder pain.  Again, two or more of the symptoms for the 
30 percent evaluation must be shown in order for the lesser 
10 percent rating to be justified.  Here, though, only one 
symptom, epigastric tenderness, has been established.

The Board also has considered whether a higher evaluation may 
be granted under other potentially applicable diagnostic 
codes.  However, the other diagnostic codes for 
gastrointestinal diseases are not applicable to the Veteran's 
disorder.  And inasmuch as the preponderance of the evidence 
is against the claim, it must be denied.  38 C.F.R. § 4.3

Entitlement to a Higher (Compensable) Rating for Headaches

Based on in-service reports of migrainous headaches, service 
connection was granted for combined tension/migraine 
headaches in the August 2007 rating action.  

The Veteran's service-connected headache disability is 
evaluated under Diagnostic Code 8100.  Pursuant to this code, 
migraines are rated based on the frequency and severity of 
their attacks, as well as any resulting economic impairment.  
Migraine headaches, with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent rating.  With 
characteristic prostrating attacks occurring on the average 
of once a month over the last several months, a 30 percent 
rating is to be assigned.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100.

The rating formulation provided in Diagnostic Code 8100 is 
based entirely on the frequency of the headaches and the 
extent to which they are prostrating.  And, here, while there 
is no disputing the Veteran experiences headaches, 
there is no objective evidence suggesting they are 
prostrating.

During his VA examination in June 2007, the Veteran reported 
a history of headaches dating back to his military service.  
He said they occurred approximately 2-3 times a month.  He 
indicated he got pounding retro ocular headaches with photo 
and phono phobia as well as nausea.  He denied experiencing 
aura or any vomiting.  He took over-the-counter medication, 
such as Advil.  After lying down his headaches usually 
subsided in an hour or so.

Given the Veteran's description of his headaches, including 
specifically in terms of their relative frequency and 
severity, and the objective clinical findings of the 
VA examiner, the headaches are not prostrating.  The rating 
criteria do not define "prostrating," and the Court has not 
undertaken to define "prostrating".  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999), in which the Court quotes 
Diagnostic Code 8100 verbatim but does not specifically 
address the matter of what is a prostrating attack.  But 
according to Webster's New World Dictionary of American 
English, Third College Edition (1986), p. 1080, "prostration" 
is defined as "utter physical exhaustion or helplessness."

During the VA examination the Veteran acknowledged that his 
headaches were not prostrating, including in this specific 
sense.  It is not shown that he has the type of attacks 
occurring on average once a month over a period of several 
months, necessary for a higher (compensable) rating.  
Therefore, an increased rating for his migraine/tension 
headaches is not warranted under Diagnostic Code 8100.



Extra-schedular Consideration

When evaluating an increased rating claim the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or it may reach such a conclusion 
on its own.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  

During his VA compensation examination, the Veteran indicated 
he had not worked since his discharge from military service.  
But he also indicated that he had enrolled in a program for 
automobile mechanics.  And the evidence does not show that 
his service-connected disabilities have caused marked 
interference with employment (or in this case schooling), 
meaning above and beyond that contemplated by the ratings - 
albeit noncompensable, assigned for his service-connected 
disabilities, or that these disabilities have necessitated 
frequent periods of hospitalization.  For example, the record 
does not contain any documentation that he has lost an 
inordinate amount of time from his schooling due to his 
service-connected disabilities or that they markedly affect 
his ability to perform his technical studies.

According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).

Moreover, the evaluation and treatment the Veteran has 
received for his 
service-connected disabilities has been virtually exclusively 
on an outpatient basis, not as an inpatient, so he certainly 
has not been frequently hospitalized on account of these 
disabilities.

In this circumstance, the Board is not required to refer his 
case for extra-schedular consideration.  See Thun v. Peake, 
22 Vet. App. 111 (2008).


ORDER

Service connection for bilateral knee arthralgia is denied.

Service connection for neck pain is denied.

Service connection for bilateral Achilles tendonitis, claimed 
as ankle pain, is denied.

Service connection for plantar fasciitis, however, is 
granted.

An initial compensable rating for residuals of a right wrist 
sprain is denied.

An initial compensable rating for GERD is denied.

An initial compensable rating for tension/migraine headaches 
is denied.


REMAND

In light of the grant of service connection for plantar 
fasciitis, the issue of entitlement to a 10 percent 
evaluation based on multiple, noncompensable, 
service-connected disabilities will be held in abeyance until 
the RO assigns a rating for the plantar fasciitis.



Accordingly, these remaining issues are REMANDED for the 
following action:

1.  Since service connection has been 
granted in this decision, assign a rating 
for the Veteran's plantar fasciitis.  If a 
noncompensable rating is assigned for this 
disability, determine whether a 10 percent 
rating should be assigned based on 
multiple, noncompensable, service-
connected disabilities (when also 
considering the Veteran's right wrist 
sprain, GERD, and headaches).

If, on the other hand, a compensable 
rating is assigned for the plantar 
fasciitis, then this would in turn render 
moot the claim under 38 C.F.R. § 3.324 for 
multiple, noncompensable, service-
connected disabilities because this 
regulation clearly would no longer apply.

2.  If benefits are not granted to the 
Veteran's satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to submit additional evidence 
and/or argument in response before 
returning this case to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


